DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests the current application by using a specific SEQ ID No 1 immobilized upon a solid support to contact a sample having fucosylated alpha1-acid glycoprotein (AGP) followed by an antibody specific for AGP to determine the AGP in the sample. This is different from conventional immunoassay, e.g. ELISA, whereon one ordinary skill in the art would often immobilize either (1) antigen AGP or (2) AGP specific antibody on a solid support followed by addition of AGP antibody or AGP antigen, respectively. Rather applicant here immobilizes a fucose-binding peptide SEQ ID No. 1 first on a solid support followed by conjugating antigen AGP to increase sensitivity.  The closest prior art is the reference of Pahlsson (US 8178319) where Pahlsson teaches a similar peptide SEQ ID No. 2 (95% identity with the recited SEQ ID No. 1). But Pahlsson does not immobilize this peptide to a solid support for detecting AGP. Rather Pahlsson use an immobilized AGP specific antibody on the solid support for detecting AGP (See Col. 7, line 17-27). The peptide is used in an affinity column for separation and eluting free fucose (See col. 7, line 47-50).

With regard to the issue of written description on antibody, the availability of an antibody capable of binding to fucosylated AGP is common and widely used in the field.  For instance, the antibody is commercially available, e.g. ThermoFisher (See IDS reference; Product Data Sheet, Thermo Scientific 6/24/2015). Also such antibody is used in various laboratories, including e.g. Ahn (Analyst 2013 138: 6454-62; IDS reference), Asazwa (Clin. Chem. La. Med.  2015 53: 95-102; IDS reference), Communale (Proteomics Clin. Appl.  2013 7: 690-700; IDS reference), Communale (II) (J. Proteome Res.  2009 8:595-602; IDS reference).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641